DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/10/2021 and 02/03/2022 have been considered by the Examiner.


Specification 
The Specification is objected to for the following informalities:
Different reference numerals have been used for the same element which lacks clarity (For example, Proximity sensor 100 [in pg. 6 line 11] vs Proximity sensor 105 [in pg. 6 line 6]. 
Same reference numeral has been used with different element names which lacks clarity (For example, inductor 104 [in pg. 6 line 10] vs inductor sensor 104 [in pg. 6 line 19].
Appropriate correction is required.


Drawings 
 The drawing of figure 1 is objected to because legibility of texts/labels lack sufficient clarity and contrast. The drawing of figure 2 is objected to because missing Y axis labels and units. Corrected drawing sheets in compliance with CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 2, 5-8 and 12-15 are objected to because of the following informalities:  
Claim(s) 2 recite a phrase “voltage through a reference resistor” in line 1. The Examiner suggests amending the phrase to recite “voltage across a reference resistor” to restore clarity.
Claim(s) 5 recite a phrase “the first instance of the sensor and the second instance of the inductor are the same as the first instance of the resistor and the second instance of the resistor” in lines 1-2. The Examiner suggests amending the phrase to recite “the first instance of the inductor and the second instance of the inductor are the same as the first instance of the reference resistor and the second instance of the reference resistor” to restore clarity.
Claim(s) 12 recite a phrase “the first instance of the sensor and the second instance of the sensor are the same as the first instance of the resistor and the second instance of the resistor” in lines 1-2. The Examiner suggests amending the phrase to recite “the first instance of the inductor and the second instance of the inductor are the same as the first instance of the reference resistor and the second instance of the reference resistor” to restore clarity.
Claim(s) 6 and 13 recite a phrase “predetermined rate is below 4 milliseconds” in line 1 which lacks clarity as rate is usually defined as unit per second. The Examiner suggests amending the phrase to recite “predetermined time period is below 4 milliseconds” to restore clarity.
Claim(s) 7 and 14-15 recite a phrase “the current” in line 1. The Examiner suggests amending the phrase to recite “a current” to restore antecedent clarity.
Claim(s) 8 and 15 recite a phrase “a first instance to a second instance” in lines 1-2. The Examiner suggests amending the phrase to recite “the first instance to the second instance” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1, limitation(s) "measuring impedance of an inductor of a proximity sensor" and “controller of a proximity sensor” is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. Specifically, it is not clear whether the proximity sensor referenced is same as the previous step or another or which element(s) are referred by “proximity sensor”. For the purpose of examination, it is assumed that the method steps refer to the same proximity sensor. Additionally, the present examination assumes that the sensor face referenced in claim 1 is "a sensor face of the proximity sensor" which is not clear in the claim.
 Claim(s) 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps.  See MPEP § 2172.01.  The omitted elements are: how the reference resistor is connected in relation to the inductor which appears essential to the definition of the invention, because it need to be able to “configured to transmit a magnetic field signal at a target”. It leaves the reader in doubt regarding relation/gap between element “reference resistor and inductor sensor” and function “transmit a magnetic field signal”.
Dependent Claim(s) 2-8 and 10-13 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOCHEN et al. (WO 2012055914; hereinafter JOCHEN).
Regarding claim 1, JOCHEN discloses in figure(s) 1-2 a method of measuring target proximity comprising the steps of: 
transmitting (@ transmitting coil 2; fig 1) a magnetic field signal (magnetic field 5) by a controller (pulse circuit 1) of a proximity sensor (inductive proximity sensor of fig. 1) at a target (target 6); 
measuring impedance of an inductor (magnetic sensor 9) of a proximity sensor (clm. 1,2 – GMR/AMR/Hall magnetic sensor 9 for detecting the magnetic flux density B); 

    PNG
    media_image1.png
    482
    652
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    586
    1145
    media_image2.png
    Greyscale

calculating a relative position (proximity) of the target (6) in relation to a sensor face (9); and 
providing a near/far output status (proximity based on output 8 and evaluation 4) of the target at a predetermined rate (square wave signal with the typical period length T; fig. 2).

Regarding claim 2, JOCHEN discloses in figure(s) 1-2 the method of claim 1, further comprising measuring voltage through a reference resistor (resistor R).

Regarding claim 3, JOCHEN discloses in figure(s) 1-2 the method of claim 2, wherein calculating a relative position includes a ratio of a change (ratio @ receiving bridge circuit 3) in DC voltage (Vcc) across the inductor (Z) at two distinct times (t0, t1 in fig. 2) and a change in DC voltage  (Vcc) across the reference resistor  (R).

Regarding claim 6, JOCHEN discloses in figure(s) 1-2 the method of claim 1, wherein the predetermined rate is below 4 milliseconds (square wave signal with the typical period length T = 20 μs; fig. 2). 

Regarding claim 7, JOCHEN discloses in figure(s) 1-2 the method of claim 1, wherein the current sent through the reference resistor is trapezoidal amperage (pg. 3 - trapezoidal shape of the transmission pulse is intended to indicate that due to the low-pass properties of the all-metal housingexplained above, high frequency components (> 100 kHz) are deliberately omitted; fig. 2).

Regarding claim 8, JOCHEN discloses in figure(s) 1-2 the method of claim 7, wherein the current sent through the reference resistor is increased from a first instance to a second instance (increased current from t0 to t1; fig. 2).

Regarding claim 9, JOCHEN discloses in figure(s) 1-2 a proximity sensor comprising: 
a sensor face (coil 2); 
sensor electronics (electronics of fig. 1) within the sensor face configured to transmit (@ transmitting coil 2; fig 1) a magnetic field signal (magnetic field 5) at a target (target 6), wherein the sensor electronics include at least one reference resistor (resistor R) and at least one inductor sensor (magnetic sensor 9); and 
a controller (pulse circuit 1) configured to control the magnetic field signal (pg. 2 - sinusoidal control of the transmitter coil; clm. 1,2 – GMR/AMR/Hall magnetic sensor 9 for detecting the magnetic flux density B).

Regarding claim 10, JOCHEN discloses in figure(s) 1-2 the sensor of claim 9 wherein, the controller is configured to calculate a relative position of a target (6) using a ratio of a change (ratio @ receiving bridge circuit 3) in DC voltage (Vcc) across the inductor (Z) at two distinct times (t0, t1 in fig. 2) and a change in DC voltage (Vcc) across the reference resistor (R).

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STOTHERS et al. (EP 2885610; hereinafter STOTHERS).
Regarding claim 1, STOTHERS discloses in figure(s) 3-5 a method of measuring target proximity comprising the steps of: 
transmitting (@ signal generator 23 being driven by a proximity sensor excitation frequency; figs. 3-5) a magnetic field signal by a controller (processor 23) of a proximity sensor (proximity sensor 20) at a target (para. 62 - If the target is made from a conductive material, the eddy currents induced in the target by the fluctuating magnetic field of the coil generate their own field, which substantially opposes that produced by the coil. The net field appears as a reduced field to the coil, which incurs a reduction in inductance as the target approaches the coil); 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

measuring impedance of an inductor (inductive coil 20 with impedance component 21; para. 158) of a proximity sensor (para. 160 - sequential measurements can be used to calculate the impedance. To detect a change of impedance, or in the case of the device being a proximity sensor); 
calculating a relative position (para. 118 - near/far determination to be performed) of the target (para. 4 - landing gear detectors located to determine the location of the landing gear) in relation to a sensor face (para. 62 - impedance and/or inductance of the sensor's coil are altered by the presence of a nearby metallic target); and 
providing a near/far output status (para. 49 - proximity sensor output and the proximity sensor monitor outputs may alternatively be an indication that the target is "near''(i.e. within a predetermined range of the proximity sensor) or "far''(i.e. outside of a predetermined range of the proximity sensor) of the target at a predetermined rate (para. 89 - microcontroller can manage this with less than 10% of its processing ability at useful sample rates).

Regarding claim 2, STOTHERS discloses in figure(s) 3-5 the method of claim 1, further comprising measuring voltage through a reference resistor (para. 159 - impedance can be calculated from the ratio of the two complex voltage amplitudes taking into consideration the resistance of the impedance component 21).

Allowable Subject Matter
Claim(s) 4-5 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4 and 11, the prior arts of record do not fairly teach or suggest “wherein calculating a relative position is based on the equation Rref [(Vsensor,t1 *t2) - (Vsensor,t2 *t1)]/( Vref,t2 — Vref,t1) where Rref is the resistance of the reference resistor, Vsensor,t1 is voltage across the inductor at a first instance, Vsensor,t2 is voltage across the inductor at a second instance, t1 is a first instance, t2 is a second instance, Vref,t2 is a voltage across the reference resistor at a second instance, and Vref,t1 is a voltage across the reference resistor at a first instance” including all of the limitations of the base claim and any intervening claims.
Claim(s) 5 and 12-13 are objected for dependent upon the allowable base claim(s).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868